                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                  Civil Action No. 5:13-cv-356

 Ricardo Mondragon, Eustorgio Espinobarros         )
 Feliciano, Juan Contreras, Cutberto Ortiz         )
 Hernandez, Alejandro Jimenez Gonzalez,            )
 Renato Romero Acuna, Jose Tapia, Anastacio        )
 Lopez Solis, and Abdon Quirasco Sixteco, on       )
 behalf of themselves and all other similarly      )
 situated persons,                                 )
                                                   )
                                   Plaintiffs,     )
                                                   )
                            v.                     )
                                                   )
 SCOTT FARMS, INC., ALICE H. SCOTT,                )
 LINWOOD H. SCOTT, JR., LINWOOD H.                 )
 SCOTT III, DEWEY R. SCOTT, JFT                    )
 HARVESTING, INC., JUAN F. TORRES,                 )
 OASIS HARVESTING, INC., and RAMIRO                )
 B. TORRES,                                        )
                            Defendants.            )

                   JOINT MOTION FOR APPROVAL OF SETTLEMENT


        Plaintiffs Ricardo Mondragon, Eustorgio Espinobarros Feliciano, Juan Contreras, Cutberto

Ortiz Hernandez, Alejandro Jimenez Gonzalez, Renato Romero Acuna, Jose Tapia, Anastacio

Lopez Solis, and Abdon Quirasco Sixteco (“Plaintiffs”), by and through their undersigned counsel,

and Defendants JFT Harvesting, Inc., Juan F. Torres, Oasis Harvesting, Inc., and Ramiro B. Torres,

(“FLC Defendants”), by and through their undersigned counsel, jointly move this Court for entry of

the Order attached to this Joint Motion granting final approval of the parties’ settlement agreement

(attached as Exhibit 1).




          Case 5:17-cv-00356-FL Document 200 Filed 10/21/19 Page 1 of 3
       WHEREFORE, the parties respectfully request that the Court enter the proposed Order,

granting final approval of the Settlement Agreement (attached as Exhibit 2), and granting the parties

any other relief that the Court deems appropriate and necessary.

       This the 21st day of October, 2019.




 /s/ Robert J. Willis                              /s/ F. Marshall Wall
 Robert J. Willis                                  F. Marshall Wall
 N.C. Bar No.10730                                 N. C. Bar No. 26804
 Law Office of Robert J. Willis, P.A.              E-mail: mwall@cshlaw.com
 P.O. Box 1269                                     Cranfill Sumner & Hartzog LLP
 Raleigh, NC 27602                                 Post Office Box 27808
 (919) 821-9031                                    Raleigh, North Carolina 27611-7808
 (919) 821-1764 (fax)                              Telephone:      (919) 828-5100
 E-mail: rwillis@rjwillis-law.com                  Facsimile:      (919) 828-2277
 Co-Counsel for Plaintiffs and FLSA                Attorneys for Defendants Scott Farms, Inc.,
 Collective Action                                 Alice H. Scott, Linwood H. Scott, Jr.,
                                                   Linwood H. Scott, III, and Dewey R. Scott
 /s/ Carol Brooke
 Carol Brooke                                      /s/ Andrew M. Jackson
 Clermont Fraser Ripley                            Andrew M. Jackson
 North Carolina Justice Center                     Andrew Jackson Law
 P.O. Box 28068                                    Post Office Box 27
 Raleigh, NC 27611-8068                            Clinton, NC 28329-0027
 (919) 856-2144                                    (910) 592-4121
 (919) 856-2175 (fax)                              (910) 590-1012 (fax)
 carol@ncjustice.org                               andy@andrewjacksonlaw.com
 clermont@ncjustice.org                            Attorney for Defendants JFT Harvesting, Inc.,
 Co-Counsel for Plaintiffs and FLSA                Juan F. Torres, Oasis Harvesting, Inc., and
 Collective Action                                 Ramiro B. Torres




          Case 5:17-cv-00356-FL Document 200 Filed 10/21/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following: Robert J. Willis, Esq., Carol Brooke, Esq., Clermont Fraser, Esq., Marshall Wall,

Esq., and Laura Dean, Esq.



                                             /s/ Andrew M. Jackson
                                             Andrew M. Jackson
                                             N. C. Bar #28594
                                             E-mail: andy@andrewjacksonlaw.com
                                             PO Box 27
                                             Clinton, NC 28329-0027
                                             Telephone:    (910) 592-4121
                                             Facsimile:    (910) 590-1012

                                             Attorney for Defendants JFT Harvesting,
                                             Inc., Juan F. Torres, Oasis Harvesting, Inc.,
                                             and Ramiro B. Torres




          Case 5:17-cv-00356-FL Document 200 Filed 10/21/19 Page 3 of 3
